Title: 5th.
From: Adams, John Quincy
To: 


       Snow’d all the morning, but the air so mild, that it melted generally as it fell to the ground. Two Sermons from I. Corinthians X. 31. Whether therefore ye eat, or drink, or whatsoever ye do, do all to the glory of God. The text in itself is good, but like most other texts of Scripture, has been shamefully abused. There was in this Sermon, as in many I have heard since I have been here, little, that I admired, and little, that I disliked. Liberality of Sentiment, cannot be expected from a Pulpit, on religious points. If a Clergyman ventures, not to be quite illiberal, it is the most he can do. While they exclaim against the Palpable absurdities of the Romish Church: they themselves fall into others equally ridiculous, and the never failing resource of texts from Scripture, is continually produced. There is a new System which carries the depravity of human Nature further, than, any I ever heard of, all arising from the text which Mr. Howe, who has adopted the plan, preach’d on three Sundays agone. I have several times discovered my abhorrence, of any Idea, of a divinity who should condemn men to everlasting torments, for what they could not in any measure help or prevent. I was perhaps too zealous; and a person who I suspect is inclined to the same uncharitable way of thinking, though he does not profess to be, used this Argument. Did I think it was possible I might be wrong? I did. Well; who of two Persons was most probably right, one who was merely a youth, who had not studied those things; or a man who had made them his chief (he might have said only) study for many years? But this proves nothing. Should a man, who for 50 years had studied nothing but the Proprieties and differences of colours, tell me that ebony and alabaster, were of the same colour I should think the assertion absurd, though I judge of colours only as they strike my Senses. I desire never to have an Idea, of a god, who is not infinitely good, and merciful, as well as powerful.
      